SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

926
KA 10-01973
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MARK A. ROBERTS, DEFENDANT-APPELLANT.


AMY L. HALLENBECK, FULTON, FOR DEFENDANT-APPELLANT.

DONALD H. DODD, DISTRICT ATTORNEY, OSWEGO (MICHAEL G. CIANFARANO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered August 9, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court